MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be
                                                                            Nov 29 2017, 10:05 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                        Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                   Attorney General of Indiana
                                                        J.T. Whitehead
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Shannon Fledderman,                                     November 29, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        15A01-1704-CR-850
        v.                                              Appeal from the Dearborn
                                                        Superior Court
State of Indiana,                                       The Honorable Jonathan N.
Appellee-Plaintiff                                      Cleary, Judge
                                                        Trial Court Cause No.
                                                        15D01-1605-F4-16



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A01-1704-CR-850 | November 29, 2017              Page 1 of 8
[1]   Shannon Fledderman appeals the sentence imposed by the trial court after

      Fledderman pleaded guilty to Level 4 Felony Burglary. Fledderman argues that

      the trial court erred by finding an improper aggravating factor and that her

      sentence is inappropriate in light of the nature of the offense and her character.

      Finding no error and that the sentence is not inappropriate, we affirm.


                                                    Facts
[2]   Around 2 p.m. on January 14, 2016, sixty-two-year-old Mary Scudder arrived

      at her home in Dearborn County and saw an unfamiliar vehicle in her

      driveway. She entered her home and found a strange woman walking down the

      stairs wearing latex gloves. The woman identified herself as Shannon Adams

      and said that she thought she had entered the home of her friend Kristy. After

      the woman, later identified as Fledderman, left, Scudder noticed that $410 in

      cash was missing. Scudder’s son posted about the incident on Facebook.


[3]   At the time, Indiana State Police Detective Christopher Howell was assisting

      the Decatur County Sheriff’s Department on a case of residential entry in which

      Fledderman was a suspect. Detective Howell received Scudder’s son’s

      Facebook post; the details he described in his post matched the details of the

      residential entry case in Decatur County. Detective Howell went to the Ripley

      County Jail to interview Fledderman, who was being held on an unrelated

      matter. During the interview, Fledderman said that she remembered being in

      Scudder’s house, talking to a woman at the bottom of the stairs, and looking

      through drawers upstairs.


      Court of Appeals of Indiana | Memorandum Decision 15A01-1704-CR-850 | November 29, 2017   Page 2 of 8
[4]   On May 2, 2016, the State charged Fledderman with Level 4 felony burglary

      and Class A misdemeanor theft. On September 19, 2016, a guilty plea hearing

      took place during which Fledderman, pursuant to a signed plea agreement,

      agreed to plead guilty to the charges in exchange for the State agreeing to

      furlough her for four months into the Cross Roads Christian Recovery Center, a

      drug rehabilitation program. The trial court accepted the plea agreement and

      ordered Fledderman to return for sentencing upon her release from Cross

      Roads. The trial court advised Fledderman that if she left the program before

      completion or failed to return for sentencing, she would face an escape charge.

      The trial court further advised Fledderman that if she did not follow the

      program’s rules, she would be reported, the furlough vacated, and her bail

      reinstated.


[5]   Fledderman completed the Cross Roads program, and her sentencing hearing

      took place on March 6, 2017. During the hearing, Detective Howell testified

      about the charges against Fledderman pending in Ripley County, which

      included charges for residential burglary, theft, receiving stolen property, and

      conspiracy to commit burglary; she also had a pending charge for residential

      entry in Decatur County. Detective Howell testified that the break-ins for

      which Fledderman was charged were related to opioids. Regarding the cases of

      residential burglary in Ripley County, Detective Howell testified that he

      believed that Fledderman had been in contact with Krista Comer, who worked

      at a local hospital; that Comer had used her position as a hospital employee to

      obtain addresses of people recently released from the hospital with prescriptions


      Court of Appeals of Indiana | Memorandum Decision 15A01-1704-CR-850 | November 29, 2017   Page 3 of 8
      for opioid drugs; and that Fledderman had targeted the homes of those people

      to obtain drugs. The detective testified that the break-ins in Ripley County took

      place around the same time as the break-in of Scudder’s house in Dearborn

      County.


[6]   Fledderman testified that, at the time of the break-ins, she “was just so messed

      up” and that if she “didn’t have the pills . . . [she] couldn’t function.” Tr. p. 41.

      Fledderman also testified that she had offered to make statements for the

      charges pending in each county. Fledderman’s presentence investigation report

      indicated that Fledderman was at high risk to re-offend because of substance

      abuse. After merging the misdemeanor theft into the felony burglary, the trial

      court imposed an eight-year sentence, with seven years executed and one year

      suspended to probation, with credit for 240 days served. Fledderman now

      appeals.


                                   Discussion and Decision
                                     I. Aggravating Factor
[7]   Fledderman first argues that the trial court found an improper aggravating

      factor. One of the ways in which a trial court can err in the sentencing process

      is by finding aggravators or mitigators that are unsupported by the record or

      improper as a matter of law. E.g., Laster v. State, 956 N.E.2d 187, 193 (Ind. Ct.

      App. 2011).


[8]   At the time of her sentencing hearing for her crime in Dearborn County,

      Fledderman had charges pending in Ripley County that alleged that she and

      Court of Appeals of Indiana | Memorandum Decision 15A01-1704-CR-850 | November 29, 2017   Page 4 of 8
      another individual used confidential hospital records to find homes to target for

      break-ins in order to obtain drugs. The trial court found these other pending

      charges to be an aggravating factor, explaining its reasoning as follows:


              As far as the facts, the most staggering facts that were presented
              today, which I know I've never heard before and I’ll never forget,
              um, detective Howells [sic] good work, that this is, and there’s no
              evidence to the contrary, that Krista Comer, a Margaret Mary
              Hospital employee, was targeting Margaret Mary Hospital
              patients because they knew there would be drugs in the home.
              It’s some of the most disturbing facts I’ve heard in fifteen years in
              a criminal courtroom. Just the thought of patients having their,
              their rights violated to that extent is nauseating. The Court finds
              that the facts in this case are heinous, the culpability is high,
              wearing gloves into the home, going off a script of known
              Margaret Mary Hospital patients. The severity of this crime is
              high, and the damage done to Miss Scudder and the others is
              high.


      Tr. p. 58. Fledderman argues that this aggravator was inappropriate because

      the “facts that the judge found so heinous, nauseating and disturbing did not

      occur here.” Appellant’s Br. p. 12. In other words, Fledderman argues that the

      trial court relied on facts outside the record.


[9]   Fledderman’s participation in offenses other than the instant burglary

      conviction is supported by the record. Fledderman admitted to being addicted

      to drugs; she also acknowledged participating in the other residential entry

      cases as evidenced by her testimony that she was planning to make a statement

      for the case in Ripley County and had offered to make a statement for the cases

      in Dearborn County and Decatur County. The trial court may consider other

      Court of Appeals of Indiana | Memorandum Decision 15A01-1704-CR-850 | November 29, 2017   Page 5 of 8
       offenses, even if they have not yet resulted in convictions, when sentencing a

       defendant. E.g., Cotto v. State, 829 N.E.2d 520, 526 (Ind. 2005) (noting that a

       record of arrest may reveal that a defendant has not been deterred and “may be

       relevant to the trial court’s assessment of the defendant’s character in terms of

       the risk that [she] will commit another crime”). The offense that the trial court

       considered took place in the same time period and in the same way as the

       instant burglary. It is apparent that the trial court considered the offense from

       Ripley County to emphasize its concern that Fledderman’s addiction was

       driving her to increasingly more extreme acts. We find no error with the trial

       court’s consideration of this aggravating factor.


                                        II. Appropriateness
[10]   Fledderman next argues that her sentence is inappropriate in light of the nature

       of the offense and her character. Indiana Appellate Rule 7(B) provides that this

       Court may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. We must “conduct [this] review with

       substantial deference and give ‘due consideration’ to the trial court's decision—

       since the ‘principal role of [our] review is to attempt to leaven the outliers,’ and

       not to achieve a perceived ‘correct’ sentence . . . . ” Knapp v. State, 9 N.E.3d
1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind.

       2013)) (internal citations omitted).


[11]   Fledderman pleaded guilty to Level 4 felony burglary, for which she faced a

       sentence of two to twelve years imprisonment, with an advisory term of six


       Court of Appeals of Indiana | Memorandum Decision 15A01-1704-CR-850 | November 29, 2017   Page 6 of 8
       years. Ind. Code § 35-50-2-5.5. The trial court imposed an eight-year sentence,

       with seven years executed and one year suspended to probation.


[12]   As for the nature of Fledderman’s offense, Fledderman entered a locked home,

       wore latex gloves to avoid detection, and stole $410 cash from the older couple

       who lived there. Scudder wrote a letter to the trial court about the emotional

       impact that Fledderman’s crime had on her. Scudder wrote that she felt

       “traumatized” upon seeing Fledderman inside her home and could not leave

       her home for a month. Tr. p. 56. Scudder was prescribed medication to treat

       the anxiety that she developed. She further wrote that she felt “violated” and

       does not trust anyone anymore. Id. at 57.


[13]   As for Fledderman’s character, we note that she has no criminal history;

       however, although this conviction is her first, at the time of her sentencing

       hearing, she had numerous charges pending against her in Ripley County and

       Decatur County for similar offenses. And while we commend Fledderman for

       her completion of the Cross Roads recovery program, her history of substance

       abuse still puts her at high risk to re-offend. See, e.g., Burgess v. State, 854 N.E.2d
35, 40 (Ind. Ct. App. 2006) (finding that the defendant’s addiction, to which the

       defendant admitted, was evidence of his propensity to re-offend). Fledderman’s

       addiction motivated her to commit this burglary as well as other offenses in two

       other counties.


[14]   Lastly, we note that the State argued for Fledderman to receive a twelve-year

       sentence with eight years suspended, followed by intensive outpatient treatment


       Court of Appeals of Indiana | Memorandum Decision 15A01-1704-CR-850 | November 29, 2017   Page 7 of 8
       to help Fledderman continue her recovery. The victim requested the trial court

       impose a sentence of twelve years with none suspended. The trial court’s

       decision to impose an eight-year sentence with one year suspended shows that

       the trial court considered Fledderman’s plea, remorse, and completion of the

       Cross Roads recovery program, and credited her accordingly. Under these

       circumstances, we do not find the sentence inappropriate in light of the nature

       of the offense and Fledderman’s character.


[15]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1704-CR-850 | November 29, 2017   Page 8 of 8